PER CURIAM:
The petition of respondent George Kas-tenbaum, representing unto the Court that the Supreme Court of the United States has denied certiorari seeking to question the Order of this Court dated May 6, 1970, suspending the respondent from the practice of law effective June 8, 1970, together with the response to the petition by The Florida Bar, has been duly considered by this Court. Whereupon,
It is ordered that said petition be and the same is hereby denied and that the order of May 6, 1970, effective June 8, 1970, suspending the petitioner from the practice of law in this state, be and the same is hereby declared in effect instanter.
This Order shall not be construed to prohibit the respondent from taking such steps as shall be necessary to terminate his practice of law; but in doing so the respondent shall not directly or indirectly engage in the practice of law, appear as counsel in any of the courts of this State, or file any pleading as counsel.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.